Cole, J.,
dissenting. — It seems to me that Dott was the assessor de facto of the territory actually assessed by him; and that the distinction sought to be made by the,foregoing opinion respecting the name under which he assumed to act, has no foundation in principle, and it certainly has no support in precedent. True, he was denominated the assessor for Anamosa, and was elected by the voters of the entire township of Fairview; while another, elected by the same voters, was styled the assessor of Fairview township. Each was an assessor de jwre within and for the territory indicated by his title, notwithstanding illegal votes may have been cast at their election. Any mere irregularity or collateral illegality in an election does not change the character of an officer de jure, into one de facto, merely. If the election or appointment was wholly without authority, then such would be its effect. The People v. White, 24 Wend., 520; Cocke v. Halsey, 16 Peters, 71; The State v. Bloom, 17 Wis., 521; The State v. Menmore. 14 Wis., 163; Laver v. McGlachlin, 28 Wis., 364; The Commonwealth v. McComb, 50 Penn. St., 436; Brown v. O’Oonnell, 36 Conn., 432.
Although Dott was elected by the voters living within the territory north of the river, and outside the limits of Anamosa, yet, as to that territory he was an assessor de facto, because they had no authority to elect him. He did, however, exercise the duties of the office of assessor over that people and territory, and there has been such a continued acquiescence on the part of the public as does afford presumption at least of a colorable election, or appointment. This constitutes him an officer de facto. Wilcox v. Smith, 5 Wend., 231; Ex parte Strong, 21 Ohio St., 610; Carleton v. The People, 10 Mich., 250; Kimball v. Alcorn, 45 Miss., 151; Brown v. Lunt, 37 Me., 423; Gilliam v. Reddick, 4 *233Ired., 368. The fact that another person was an assessor de jure for that people and territory would not of itself, and without any claim by him to exercise the office, defeat the character or colorable title of the assessor de facto. "Very many de facto officers would cease to be such, and the public be deprived of the protection afforded by their acts, if this was the rule. For instance, at an election to fill a vacancy in the office of justice of the peace, sheriff or judge, the contest is close, and the certificate of election is given to one, and he enters at once upon the duties of his office; while the opposing candidate contests the election and is successful. Accord- ■ ing to the above opinion, the occupant of the office under the certificate of election could not be held to be an officer de facto, while he was acting, because there was another person who was at the same time such officer dejwre. This, it seems to me, demonstrates the error of the opinion. The very idea of ah officer de facto carries with it much of an implication that another has the legal right to the office.
And, it also appears to me, that the fact that Dott was styled the assessor for Anamosa, cannot defeat the public right to the protection usually afforded by the acts of an officer defacto. To so hold, would be to give to the name of an officer, the power to limit and control its duties. ITe was the assessor in fact of the territory outside of Anamosa, and was so recognized and accepted by the public, and no other person claimed to exercise the duties of that office. It is this fact character, and not the name he bore, nor the technical legal right in another, which affords the protection to the public.
In the recent case of The State v. Carroll, 38 Conn., 449, s c., 9 Am. Rep., 409, the question respecting an officer de facto, underwent a thorough examination, and it was held, “ an officer de facto is one whose acts, though not those of a lawful officer, the law, upon principles of policy and justice, will hold valid so far as they involve the interests of the public and third persons, where the duties of tlje office were exercised.
First. Without a known appointment or election but under such circumstances of reputation or acquiescence, as were *234calculated to induce the people without inquiry, to submit to or invoke his action, supposing him to be the officer he assumed to be.
Second. Under color of a known and valid appointment or election, but when the officer had failed to conform to some precedent requirement or condition, as to take an oath, give a bond or the like.
Thvrd. Under color of a known election or appointment, void, because the office was not eligible, or because there was a want of power in the electing’ or appointing, or by reason of some defect or irregularity in its exercise, such ineligibility, want of power or defect being unknown to the public.
Fourth. Under color of an election or appointment by or pursuant to a public unconstitutional law, before the same is adjudged to be such.”
According to this, or any other case we have seen, the above opinion does not appear to be well grounded. For these reasons I dissent; but a majority say the opinion shall stand, and the judgment be
Affirmed.